Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-14, and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest identified prior art of record is Benner (US 2178773 A), hereinafter Benner in view of Yin et al. (CN 104004958 B, original figures and machine translation), hereinafter Yin, further in view of Zheng (CN 105546994 A, original figures and machine translation), and Wang (CN 103409579 A, machine translation and original figures), hereinafter Wang.
Benner teaches a vertical furnace (Fig. 7), with a central portion 26 composed of graphite (primary reaction section; page 4 left column line 35). The Examiner notes that as material is shown to “drop” through the furnace as seen in Fig. 7, the claimed invention reads on a drop tube furnace. Benner further teaches a layer 33 of high temperature insulating material (a refractory; page 4 right column lines 51-59). Benner further teaches section 26 of the lining is heated by current induced into it (a susceptor… through which particles can pass) from the coil 32 (page 4 right column lines 12-13). Benner further teaches a distributing member 30 for adding material slowly (a particle feeder; page 4 left column lines 67-68) and an outer casing 25 of electrically insulating refractory material (an outer shell; page 4 left column line 32). Benner further teaches in Fig. 8 a similar furnace for treating briquettes of material (page 5 left column lines 24-25, 29-30), that includes a section 41 of recrystallized silicon carbide (a muffle) following an analogous primary reaction section 38 (page 5 left column line 32), where it would have been obvious to surround the muffle in refractory material to safely confine electrical activity. Benner does not teach at least one heater located adjacent to a muffle or a gas inlet port as recited in claim 1, or a particle preheating section as recited in claim 7.
Yin teaches a lower calcining section 9 surrounded by refractory material 7, adjacent to an induction coil (at least one heater located adjacent to the muffle, “10”), which would have been obvious to add to Benner to increase the amount of reactions undergone by the fed material. Wang teaches use of a preheating bin 1 (a particle preheating section located above the particle feeder; [0043]) which would have been obvious to add to in order to dehydrate and dry the incoming material. However, neither of these references teach a gas inlet port.
In the previous office action, Bogdahn et al (US 20050069015 A), hereinafter Bogdahn, was relied upon to teach the addition of a gas shower to the furnace of Benner. As applicant argues, see page 9-10, section titled "No inlet port for injecting gas to flow in parallel with particles", filed 21 April 2022, there is no reason one skilled in the art would attempt to introduce gas into the furnace of Benner. Benner teaches that oxidizing gases should be kept from the reaction chamber (Col. 4 lines 25-29), but as applicant indicates, Benner also teaches the production of a large amount of reducing carbon monoxide in the process of Benner (Col. 4 lines 13-15), which if confined may cause explosion or disruption of the furnace (Col. 4 lines 15-17). Therefore, one of ordinary skill would recognize that while Benner teaches the avoidance of oxidizing conditions, an excess of reducing gas is produced during the reaction of Benner, and Benner would not require the further addition of reducing gas if there is already such an excess of reducing gas that care has to be taken by Benner to vent the reducing gases to prevent explosion or disruption. Therefore, applicant’s argument regarding the addition of the gas shower of Bogdahn to the vertical furnace of Benner is persuasive. The rejection of 30 March 2022 has been withdrawn. 
Based on the above discussion, the closest prior art, taken singularly or in combination, does not fairly suggest or render obvious the use of an inlet port for injecting gas into the furnace, the inlet port being located so that gas flows through the susceptor and then through the muffle in parallel with the particles. As the independent claims are free from the art, claim(s) 2-6, 8, 10-14, and 20-21 are also free from the art due at least to their dependency from claim(s) 1 and 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Qu drop furnace [0009] for flash ironmaking [0002, 0004], with a primary reaction section (Fig. 1, “14”), a refractory (“5”), a particle feeder (“3”), and an inlet port for injecting gas in the same direction as the flow of particles (“11”). Qu does not teach the presence of a muffle, and teaches that the reactions should take place in an isothermal zone [0024]. One of ordinary skill would recognize that the easiest way of maintaining a single temperature is to ensure consistency in the construction and heating of the isothermal region of the reactor, therefore lacking any reasonable motivation to provide a muffle with a separate construction and heating means that would unnecessarily complicate the maintaining of isothermal conditions. Qu further does not teach an induction coil, susceptor, a particle feeder including a rotary valve, or a particle preheating section.
Hydrogen Reduction Kinetics of Hematite Concentrate Particles Relevant to a Novel Flash Ironmaking Process, hereinafter Hydrogen Reduction teaches a drop-tube reactor in Fig. 3 (pg. 1135) including a reaction zone and a gas inlet and outlet that flow gas in the same direction as the particles, and a particle feeder (pg. 1135, left column, paragraph 2). Hydrogen Reduction further teaches the apparatus is operated isothermally, teaching against the use of a separate muffle as discussed regarding Qu supra. Hydrogen Reduction does disclose an “isothermal zone” and part of the “reaction zone” which extends beyond the isothermal zone of the reactor (pg. 1135, Fig. 4), but teaches only a small amount of reduction occurs in the area of the reaction zone beyond the isothermal zone, further teaching away from the addition of a muffle to perform any separate heating of the material. Hydrogen Reduction further does not teach an induction coil, susceptor, a particle feeder including a rotary valve, or a particle preheating section.
Thus, the additional prior art made of record fails to teach any limitations beyond those taught by the closest prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733